Exhibit 10.1

At Market Issuance Sales Agreement, dated September 4, 2020,
by and between Geron Corporation and B. Riley Securities, Inc.

GERON CORPORATION

Common Stock
(par value $0.001 per share)

At Market Issuance Sales Agreement

September 4, 2020

B. Riley Securities, Inc.
299 Park Avenue, 7th Floor
New York, NY 10107

Ladies and Gentlemen:

Geron Corporation, a Delaware corporation (the “Company”), confirms its
agreement (this “Agreement”) with B. Riley Securities, Inc. (“B. Riley”), as
follows:

1. Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through or to B. Riley, as sales agent
or principal, shares (the “Placement Shares”) of the Company’s common stock, par
value $0.001 per share (the “Common Stock”), up to an aggregate offering price
of $100,000,000, provided, however, that in no event shall the Company issue or
sell through B. Riley such number of Placement Shares that (a) would cause the
Company to not satisfy the eligibility requirements for use of Form S-3, (b)
exceeds the number of shares of Common Stock registered on the effective
Registration Statement (as defined below) pursuant to which the offering is
being made or (c) exceeds the number of authorized but unissued shares of the
Common Stock (the lesser of (a), (b) and (c), the “Maximum Amount”).
Notwithstanding anything to the contrary contained herein, the parties hereto
agree that compliance with the limitations set forth in this Section 1 on the
amount of Placement Shares issued and sold under this Agreement shall be the
sole responsibility of the Company and that B. Riley shall have no obligation in
connection with such compliance. The issuance and sale of Placement Shares
through B. Riley will be effected pursuant to the Registration Statement (as
defined below) filed by the Company and declared effective by the Securities and
Exchange Commission (the “Commission”), although nothing in this Agreement shall
be construed as requiring the Company to use the Registration Statement to issue
any Placement Shares.

The Company has filed or shall file, in accordance with the provisions of the
Securities Act of 1933, as amended (the “Securities Act”), and the rules and
regulations thereunder (the “Securities Act Regulations”), with the Commission a
registration statement on Form S-3 (the “Current Registration Statement”),
including a base prospectus relating to certain securities, including the Common
Stock, to be issued from time to time by the Company, and which incorporates or
shall incorporate by reference, to the extent provided for under Form S-3,
documents that the Company has filed or will file in accordance with the
provisions of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations thereunder. The Company has prepared a
prospectus supplement to the base prospectus included as part of the Current
Registration Statement specifically relating to the Placement Shares (the
“Prospectus Supplement”). The Company will furnish to B. Riley, for use by B.
Riley, copies of the base prospectus included as part of the Current
Registration Statement, as supplemented by the Prospectus Supplement relating to
the Placement Shares. Except where the context otherwise requires, the Current
Registration Statement, or any subsequent registration statement on Form S-3
filed by the Company pursuant to Rule 415(a)(6) under the Securities Act to
cover the offering of any Placement Shares and declared effective by the
Commission (a “Subsequent Registration Statement”), as applicable, and any
post-effective amendment thereto, including all documents filed as part thereof
or incorporated by reference therein, and including any information contained in
a Prospectus (as defined below) subsequently filed with the Commission pursuant
to Rule 424(b) under the Securities Act Regulations or deemed to be a part of
the Current Registration Statement or a Subsequent Registration Statement, as
applicable, pursuant to Rule 430B of the Securities Act Regulations, is herein
called the “Registration Statement.” The base prospectus included as part of the
Current Registration Statement, or the prospectus relating to the Placement
Shares included as part of any Subsequent Registration Statement, as applicable,
including all documents incorporated therein by reference to the extent such
information has not been superseded or modified in accordance with Rule 412
under the Securities Act (as qualified by Rule 430B(g) of the Securities Act),
as such base prospectus may be supplemented by the Prospectus Supplement, in the
form in which such base prospectus, such prospectus and/or Prospectus Supplement
have most recently been filed by the Company with the Commission pursuant to
Rule 424(b) under the Securities Act Regulations is herein called the
“Prospectus.” Following the date that any Subsequent Registration Statement is
declared effective by the Commission, the Company will furnish to B. Riley, for
use by B. Riley, copies of the prospectus relating to the Placement Shares
included as part of such Subsequent Registration Statement.

1

--------------------------------------------------------------------------------



Any reference herein to the Registration Statement, the Prospectus or any
amendment or supplement thereto shall be deemed to refer to and include the
documents incorporated by reference therein, and any reference herein to the
terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement or the Prospectus shall be deemed to refer to and include the filing
after the execution hereof of any document with the Commission deemed to be
incorporated by reference therein (the “Incorporated Documents”).

For purposes of this Agreement, all references to the Registration Statement,
the Prospectus or to any amendment or supplement thereto shall be deemed to
include the most recent copy filed with the Commission pursuant to its
Electronic Data Gathering Analysis and Retrieval System, or if applicable, the
Interactive Data Electronic Application system when used by the Commission
(collectively, “EDGAR”).

2. Placements. Each time that the Company wishes to issue and sell Placement
Shares hereunder (each, a “Placement”), it will notify B. Riley by email notice
(or other written method mutually agreed to in writing by the parties) of the
proposed terms of such Placement, which shall include at a minimum the number of
Placement Shares to be issued, the time period during which sales are requested
to be made, any limitation on the number of Placement Shares that may be sold in
any one day and any minimum price below which sales may not be made (a
“Placement Notice”), the form of which is attached hereto as Schedule 1. The
Placement Notice shall originate from any of the individuals from the Company
set forth on Schedule 3 (with a copy to each of the other individuals from the
Company listed on such schedule), and shall be addressed to each of the
individuals from B. Riley set forth on Schedule 3, as such Schedule 3 may be
amended from time to time. The Placement Notice shall be effective unless and
until (i) B. Riley declines to accept the terms contained therein for any
reason, in its sole discretion by email notice to the Company within one
Business Day (as defined below) from the time the Placement Notice is received,
(ii) the entire amount of the Placement Shares thereunder have been sold, (iii)
the Company suspends or terminates the Placement Notice or (iv) this Agreement
has been terminated under the provisions of Section 13. The amount of any
discount, commission or other compensation to be paid by the Company to B. Riley
in connection with the sale of the Placement Shares shall be calculated in
accordance with the terms set forth in Schedule 2. It is expressly acknowledged
and agreed that neither the Company nor B. Riley will have any obligation
whatsoever with respect to a Placement or any Placement Shares unless and until
the Company delivers a Placement Notice to B. Riley and B. Riley does not
decline such Placement Notice pursuant to the terms set forth above, and then
only upon the terms specified therein and herein. In the event of a conflict
between the terms of this Agreement and the terms of a Placement Notice, the
terms of the Placement Notice will control.

2

--------------------------------------------------------------------------------



3. Sale of Placement Shares by B. Riley.

(a) Subject to the terms and conditions of this Agreement, for the period
specified in the Placement Notice, B. Riley will use its commercially reasonable
efforts consistent with its normal trading and sales practices and applicable
state and federal laws, rules and regulations and the rules of the NASDAQ Stock
Market (the “Exchange”), to sell the Placement Shares up to the amount
specified, and otherwise in accordance with the terms of such Placement Notice.
B. Riley will provide written confirmation to the Company no later than the
opening of the Trading Day (as defined below) immediately following the Trading
Day on which it has made sales of Placement Shares hereunder setting forth the
number of Placement Shares sold on such day, the compensation payable by the
Company to B. Riley pursuant to Section 2 with respect to such sales, and the
Net Proceeds (as defined below) payable by B. Riley to the Company, with an
itemization of the deductions made by B. Riley (as set forth in Section 5(b))
from the gross proceeds that it receives from such sales. Subject to the terms
of the Placement Notice, B. Riley shall sell Placement Shares only by methods
deemed to be an “at the market offering” as defined in Rule 415 of the
Securities Act Regulations. “Trading Day” means any day on which shares of
Common Stock are purchased and sold on the Exchange.

(b) During the term of this Agreement, neither B. Riley nor any of its
affiliates or subsidiaries, shall, for their own respective account, engage in
(i) any short sale of any security of the Company, (ii) any sale of any security
of the Company that B. Riley does not own or any sale which is consummated by
the delivery of a security of the Company borrowed by, or for the account of, B.
Riley, or (iii) in any proprietary trading or trading for B. Riley (or its
affiliates or subsidiaries) own account. Notwithstanding the foregoing, these
restrictions shall not apply to bona fide transactions executed by B. Riley on
behalf and at the discretion of any of their respective third party customer
accounts.

3

--------------------------------------------------------------------------------



4. Suspension of Sales. The Company or B. Riley may, upon notice to the other
party in writing (including by email correspondence to each of the individuals
of the other party set forth on Schedule 3, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) or by telephone (confirmed immediately by verifiable
facsimile transmission or email correspondence to each of the individuals of the
other party set forth on Schedule 3), suspend any sale of Placement Shares;
provided, however, that such suspension shall not affect or impair any party’s
obligations with respect to any Placement Shares sold hereunder prior to the
receipt of such notice. Each of the parties agrees that no such notice under
this Section 4 shall be effective against any other party unless it is made to
one of the individuals named on Schedule 3 hereto, as such Schedule may be
amended from time to time.

5. Sale and Delivery to B. Riley; Settlement.

(a) Sale of Placement Shares. On the basis of the representations and warranties
herein contained and subject to the terms and conditions herein set forth,
unless B. Riley declines to accept the terms of a Placement Notice, and unless
the sale of the Placement Shares described therein has been declined, suspended,
or otherwise terminated in accordance with the terms of this Agreement, B.
Riley, for the period specified in the Placement Notice, will use its
commercially reasonable efforts consistent with its normal trading and sales
practices to sell such Placement Shares up to the amount specified in, and
otherwise in accordance with, the terms of such Placement Notice. The Company
acknowledges and agrees that (i) there can be no assurance that B. Riley will be
successful in selling Placement Shares, (ii) B. Riley will incur no liability or
obligation to the Company or any other person or entity if it does not sell
Placement Shares for any reason other than a failure by B. Riley to use its
commercially reasonable efforts consistent with its normal trading and sales
practices and applicable law and regulations to sell such Placement Shares as
required under this Agreement and (iii) B. Riley shall be under no obligation to
purchase Placement Shares on a principal basis pursuant to this Agreement,
except as otherwise agreed by B. Riley and the Company.

(b) Settlement of Placement Shares. Unless otherwise specified in the applicable
Placement Notice, settlement for sales of Placement Shares will occur on the
second (2nd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”). The amount of proceeds to be delivered to the Company on a
Settlement Date against receipt of the Placement Shares sold (the “Net
Proceeds”) will be equal to the aggregate sales price received by B. Riley,
after deduction for (i) B. Riley’s commission, discount or other compensation
for such sales payable by the Company pursuant to Section 2 hereof, and (ii) any
transaction fees imposed by any governmental or self-regulatory organization in
respect of such sales.

(c) Delivery of Placement Shares. On or before each Settlement Date, the Company
will, or will cause its transfer agent to, electronically transfer the Placement
Shares being sold by crediting B. Riley’s or its designee’s account (provided B.
Riley shall have given the Company written notice of such designee a reasonable
period of time prior to the Settlement Date) at The Depository Trust Company
through its Deposit and Withdrawal at Custodian System (“DWAC”) or by such other
means of delivery as may be mutually agreed upon by the parties hereto which in
all cases shall be freely tradable, transferable, registered shares in good
deliverable form. On each Settlement Date, B. Riley will deliver the related Net
Proceeds to an account designated by the Company on, or prior to, the Settlement
Date in funds made available on the same day. B. Riley will be responsible for
providing DWAC instructions or instructions for delivery by other means with
regard to the transfer of Placement Shares being sold. If the Company, or its
transfer agent (if applicable), defaults in its obligation to deliver Placement
Shares on a Settlement Date through no fault of B. Riley, the Company agrees
that in addition to and in no way limiting the rights and obligations set forth
in Section 11(a) hereto, it will (i) hold B. Riley harmless against any loss,
claim, damage, or expense (including reasonable legal fees and expenses), as
incurred, arising out of or in connection with such default by the Company or
its transfer agent (if applicable) and (ii) pay to B. Riley (without
duplication) any commission, discount, or other compensation to which it would
otherwise have been entitled absent such default.

4

--------------------------------------------------------------------------------



(d) Limitations on Offering Size. Under no circumstances shall the Company cause
or request the offer or sale of any Placement Shares if, after giving effect to
the sale of such Placement Shares, the aggregate gross sales proceeds of
Placement Shares sold pursuant to this Agreement would exceed the lesser of (A)
together with all sales of Placement Shares under this Agreement, the Maximum
Amount, (B) the amount available for offer and sale under the Registration
Statement or (C) the amount authorized from time to time to be issued and sold
under this Agreement by the Company’s board of directors, a duly authorized
committee thereof or a duly authorized officer, and notified to B. Riley in
writing. Under no circumstances shall the Company cause or request the offer or
sale of any Placement Shares pursuant to this Agreement at a price lower than
any minimum price authorized from time to time by the Company’s board of
directors, a duly authorized committee thereof or a duly authorized officer, and
notified to B. Riley in writing.

6. Representations and Warranties of the Company. Except as disclosed in the
Registration Statement or the Prospectus (including the Incorporated Documents),
the Company represents and warrants to, and agrees with B. Riley that as of the
date of this Agreement and as of each Applicable Time (as defined below), unless
such representation, warranty or agreement specifies a different time or times:

(a) Registration Statement and Prospectus. The Company and, assuming no act or
omission on the part of B. Riley that would make such statement untrue, the
transactions contemplated by this Agreement, meet the requirements for and
comply with the conditions for the use of Form S-3 under the Securities Act. The
Registration Statement has been or will be filed with the Commission and has
been or will be declared effective under the Securities Act prior to the
issuance of any Placement Notices by the Company. The Prospectus will name B.
Riley as the agent in the section entitled “Plan of Distribution.” The Company
has not received, and has no notice of, any order of the Commission preventing
or suspending the use of the Registration Statement, or threatening or
instituting proceedings for that purpose. The Registration Statement and the
offer and sale of Placement Shares as contemplated hereby meet or will meet the
requirements of Rule 415 under the Securities Act and comply in all material
respects with said Rule. Any statutes, regulations, contracts or other documents
that are required to be described in the Registration Statement or the
Prospectus or to be filed as exhibits to the Registration Statement have been or
will be so described or filed. Copies of the Registration Statement, the
Prospectus, and any such amendments or supplements and all documents
incorporated by reference therein that were filed with the Commission on or
prior to the date of this Agreement have been delivered, or are available
through EDGAR, to B. Riley and its counsel. The Company has not distributed and,
prior to the later to occur of each Settlement Date and completion of the
distribution of the Placement Shares, will not distribute any offering material
in connection with the offering or sale of the Placement Shares other than the
Registration Statement and the Prospectus and any Issuer Free Writing Prospectus
(as defined below) to which B. Riley has consented, such consent not to be
unreasonably withheld, conditioned or delayed. The Common Stock is currently
quoted on the Exchange under the trading symbol “GERN”. The Company has not, in
the 12 months preceding the date hereof, received notice from the Exchange to
the effect that the Company is not in compliance with the listing or maintenance
requirements of the Exchange, and the Company does not believe, other than with
respect to the Exchange’s bid price requirement, that it will not in the
foreseeable future continue to be in compliance in all material respects with
all such listing and maintenance requirements.

5

--------------------------------------------------------------------------------



(b) No Misstatement or Omission. The Registration Statement, when it became or
becomes effective, and the Prospectus, and any amendment or supplement thereto,
on the date of such Prospectus or amendment or supplement, conformed and will
conform in all material respects with the requirements of the Securities Act. At
each Settlement Date, the Registration Statement and the Prospectus, as of such
date, will conform in all material respects with the requirements of the
Securities Act. The Registration Statement, when it became or becomes effective,
did not, and will not, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. The Prospectus and any amendment and
supplement thereto, on the date thereof and at each Applicable Time (defined
below), did not or will not include an untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in light
of the circumstances under which they were made, not misleading. The documents
incorporated by reference in the Prospectus did not, and any further documents
filed and incorporated by reference therein will not, when filed with the
Commission, contain an untrue statement of a material fact or omit to state a
material fact required to be stated in such document or necessary to make the
statements in such document, in light of the circumstances under which they were
made, not misleading. The foregoing shall not apply to statements in, or
omissions from, any such document made in reliance upon, and in conformity with,
information furnished to the Company by B. Riley specifically for use in the
preparation thereof.

(c) Conformity with Securities Act and Exchange Act. The Registration Statement,
the Prospectus, or any amendment or supplement thereto, and the documents
incorporated by reference in the Registration Statement, the Prospectus or any
amendment or supplement thereto, when such documents were or are filed with the
Commission under the Securities Act or the Exchange Act or became or become
effective under the Securities Act, as the case may be, conformed or will
conform in all material respects with the requirements of the Securities Act and
the Exchange Act, as applicable.

(d) Financial Information. The financial statements of the Company included or
incorporated by reference in the Registration Statement and the Prospectus,
together with the related notes and schedules, present fairly, in all material
respects, the financial position of the Company as of the dates indicated and
the results of operations, cash flows and changes in stockholders’ equity of the
Company for the periods specified (subject, in the case of unaudited statements,
to normal year-end audit adjustments) and have been prepared in compliance with
the requirements of the Securities Act and Exchange Act, as applicable, and in
conformity with GAAP (as defined below) applied on a consistent basis (except
for such adjustments to accounting standards and practices as are noted therein
and except in the case of unaudited financial statements to the extent they may
exclude footnotes or may be condensed or summary statements) during the periods
involved; the other financial and statistical data with respect to the Company
contained or incorporated by reference in the Registration Statement and the
Prospectus are accurately and fairly presented and prepared on a basis
consistent with the financial statements and books and records of the Company;
there are no financial statements (historical or pro forma) that are required to
be included or incorporated by reference in the Registration Statement or the
Prospectus that are not included or incorporated by reference as required; the
Company does not have any material liabilities or obligations, direct or
contingent (including any off-balance sheet obligations), not described in the
Registration Statement (including the exhibits thereto and Incorporated
Documents) and the Prospectus which are required to be described in the
Registration Statement or the Prospectus (including exhibits thereto and
Incorporated Documents); and all disclosures contained or incorporated by
reference in the Registration Statement and the Prospectus regarding “non-GAAP
financial measures” (as such term is defined by the rules and regulations of the
Commission) comply in all material respects with Regulation G of the Exchange
Act and Item 10 of Regulation S-K under the Securities Act, to the extent
applicable.

6

--------------------------------------------------------------------------------



(e) Conformity with EDGAR Filing. The Prospectus delivered to B. Riley for use
in connection with the sale of the Placement Shares pursuant to this Agreement
will be identical to the versions of the Prospectus created to be transmitted to
the Commission for filing via EDGAR, except to the extent permitted by
Regulation S-T.

(f) Organization. The Company is, and will be, duly organized, validly existing
as a corporation and in good standing under the laws of its jurisdiction of
organization. The Company is, and will be, duly licensed or qualified as a
foreign corporation for transaction of business and in good standing under the
laws of each other jurisdiction in which its ownership or lease of property or
the conduct of its business requires such license or qualification, and has all
corporate power and authority necessary to own or hold its properties and to
conduct its business as described in the Registration Statement and the
Prospectus (including the Incorporated Documents), except where the failure to
be so qualified or in good standing or have such power or authority would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the assets, business, operations, earnings, properties,
condition (financial or otherwise), prospects, stockholders’ equity (as set
forth on the Company’s most recent balance sheet included in the Incorporated
Documents) or results of operations of the Company taken as a whole (a “Material
Adverse Effect”).

(g) Subsidiaries. The Company has no subsidiaries (as such term is defined in
Rule 1-02 of Regulation S-X promulgated by the Commission).

(h) No Violation or Default. The Company is not (i) in violation of its charter
or by-laws or similar organizational documents; (ii) in default, and no event
has occurred that, with notice or lapse of time or both, would constitute such a
default, in the due performance or observance of any term, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company is a party or by which the Company
is bound or to which any of the property or assets of the Company is subject; or
(iii) in violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority,
except, in the case of each of clauses (i), (ii) and (iii) above, for any such
violation or default that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Except as described in
the Prospectus or the Incorporated Documents, to the Company’s knowledge, no
other party under any material contract or other agreement to which it is a
party is in default in any respect thereunder where such default would
reasonably be expected to have a Material Adverse Effect.

7

--------------------------------------------------------------------------------



(i) No Material Adverse Change. Subsequent to the respective dates as of which
information is given in the Registration Statement and the Prospectus (including
the Incorporated Documents), and other than the Company’s execution of this
Agreement and the sale of any Placement Shares hereunder, there has not been (i)
any Material Adverse Effect, (ii) any transaction which is material to the
Company taken as a whole, (iii) any obligation or liability, direct or
contingent (including any off-balance sheet obligations), incurred by the
Company, which is material to the Company taken as a whole, (iv) any material
change in the capital stock (other than (A) as described in a current report on
Form 8-K, a proxy statement filed on Schedule 14A or a Registration Statement on
Form S-4 and otherwise publicly announced or (B) changes in the number of
outstanding shares of Common Stock due to the issuance of shares upon the
exercise or conversion of securities exercisable for, or convertible into,
shares of Common Stock, or the vesting of equity awards) or outstanding
long-term indebtedness of the Company or (v) any dividend or distribution of any
kind declared, paid or made on the capital stock of the Company, other than in
each case above (A) in the ordinary course of business, (B) as otherwise
disclosed in the Registration Statement or Prospectus (including the
Incorporated Documents) or (C) where such matter, item, change or development
would not make the statements in the Registration Statement or the Prospectus
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading.

(j) Capitalization. The issued and outstanding shares of capital stock of the
Company have been validly issued, are fully paid and non-assessable and, other
than as disclosed in or contemplated by the Registration Statement or the
Prospectus, are not subject to any preemptive rights, rights of first refusal or
similar rights. The Company has an authorized, issued and outstanding
capitalization as set forth in the Registration Statement and the Prospectus as
of the dates referred to therein (other than the grant of additional options or
other equity awards under the Company’s existing equity compensation plans, or
changes in the number of outstanding shares of Common Stock due to the issuance
of shares upon the exercise, vesting or conversion of securities exercisable
for, or convertible into, shares of Common Stock outstanding on the date hereof
or described in the Registration Statement and the Prospectus (including the
Incorporated Documents) or as a result of the issuance of Placement Shares) and
such authorized capital stock conforms in all material respects to the
description thereof set forth in the Registration Statement and the Prospectus
(including the Incorporated Documents). The description of the Common Stock in
the Registration Statement and the Prospectus is complete and accurate in all
material respects. Other than as set forth or described in the Registration
Statement and the Prospectus (including the Incorporated Documents), as of the
dates referred to therein, the Company did not have outstanding any options to
purchase, or any rights or warrants to subscribe for, or any securities or
obligations convertible into, or exchangeable for, or any contracts or
commitments to issue or sell, any shares of capital stock or other securities.

8

--------------------------------------------------------------------------------



(k) Authorization; Enforceability. The Company has full legal right, power and
authority to enter into this Agreement and perform the transactions contemplated
hereby. This Agreement has been duly authorized, executed and delivered by the
Company and is a legal, valid and binding agreement of the Company enforceable
against the Company in accordance with its terms, except to the extent that (i)
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
equitable principles and (ii) the indemnification and contribution provisions of
Section 11 hereof may be limited by federal or state securities laws and public
policy considerations in respect thereof.

(l) Authorization of Placement Shares. The Placement Shares, when issued and
delivered pursuant to the terms approved by the board of directors of the
Company or a duly authorized committee thereof, or a duly authorized officer,
against payment therefor as provided herein, will be duly and validly authorized
and issued and fully paid and nonassessable, free and clear of any pledge, lien,
encumbrance, security interest or other claim (other than any pledge, lien,
encumbrance, security interest or other claim arising from an act or omission of
B. Riley or a purchaser), including any statutory or contractual preemptive
rights, resale rights, rights of first refusal or other similar rights, and will
be registered pursuant to Section 12 of the Exchange Act. The Placement Shares,
when issued, will conform in all material respects to the description thereof
set forth in or incorporated into the Prospectus.

(m) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or any
governmental or regulatory authority is required for the execution, delivery and
performance by the Company of this Agreement, and the issuance and sale by the
Company of the Placement Shares as contemplated hereby, except for the
registration of the Placement Shares under the Securities Act and such consents,
approvals, authorizations, orders and registrations or qualifications as may be
required under applicable state securities laws or by the by-laws and rules of
the Financial Industry Regulatory Authority (“FINRA”) or the Exchange in
connection with the sale of the Placement Shares by B. Riley.

(n) No Preferential Rights. (i) No person, as such term is defined in Rule 1-02
of Regulation S-X promulgated under the Securities Act (each, a “Person”), has
the right, contractual or otherwise, to cause the Company to issue or sell to
such Person any shares of Common Stock or shares of any other capital stock or
other securities of the Company (other than upon the exercise of options or
warrants to purchase Common Stock or upon the exercise or vesting of options or
other equity awards that may be granted from time to time under the Company’s
equity compensation plans), (ii) no Person has any preemptive rights, rights of
first refusal, or any other rights (whether pursuant to a “poison pill”
provision or otherwise) to purchase any shares of Common Stock or shares of any
other capital stock or other securities of the Company from the Company which
have not been duly waived with respect to the offering contemplated hereby,
(iii) except as may be disclosed to B. Riley, no Person has the right to act as
an underwriter or sales agent in connection with the offer and sale of the
Common Stock, and (iv) no Person has the right, contractual or otherwise, to
require the Company to register under the Securities Act any shares of Common
Stock or shares of any other capital stock or other securities of the Company,
or to include any such shares or other securities in the Registration Statement
or the offering contemplated thereby, whether as a result of the filing or
effectiveness of the Registration Statement or the sale of the Placement Shares
as contemplated thereby or otherwise.

9

--------------------------------------------------------------------------------



(o) Independent Public Accountants. Ernst & Young LLP, whose report on the
financial statements of the Company is filed with the Commission as part of the
Company’s most recent Annual Report on Form 10-K filed with the Commission and
incorporated into the Registration Statement, is and, during the periods covered
by its reports, was an independent public accounting firm within the meaning of
the Securities Act and the Public Company Accounting Oversight Board (United
States). To the Company’s knowledge, Ernst & Young LLP is not in violation of
the auditor independence requirements of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”) with respect to the Company.

(p) Enforceability of Agreements. To the Company’s knowledge, all agreements
between the Company and third parties expressly referenced in the Prospectus,
other than such agreements that have expired by their terms or whose termination
is disclosed in documents filed by the Company on EDGAR, are legal, valid and
binding obligations of the Company enforceable in accordance with their
respective terms, except to the extent that (i) enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles and (ii) the
indemnification provisions of certain agreements may be limited by federal or
state securities laws or public policy considerations in respect thereof, except
for any unenforceability that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

(q) Litigation. There are no legal, governmental or regulatory actions, suits or
proceedings pending, nor, to the Company’s knowledge, any legal, governmental or
regulatory investigations, to which the Company is a party or to which any
property of the Company is the subject that, individually or in the aggregate,
if determined adversely to the Company, would reasonably be expected to have a
Material Adverse Effect or materially and adversely affect the ability of the
Company to perform its obligations under this Agreement; to the Company’s
knowledge, no such actions, suits or proceedings are threatened or contemplated
by any governmental or regulatory authority or threatened by others that,
individually or in the aggregate, if determined adversely to the Company, would
reasonably be expected to have a Material Adverse Effect; and (i) there are no
current or pending legal, governmental or regulatory actions, suits or
proceedings or, to the Company’s knowledge, investigations that are required
under the Securities Act to be described in the Prospectus that are not
described in the Prospectus including any Incorporated Document; and (ii) there
are no contracts or other documents that are required under the Securities Act
to be filed as exhibits to the Registration Statement that are not so filed.

(r) Licenses and Permits. The Company possesses or has obtained, all licenses,
certificates, consents, orders, approvals, permits and other authorizations
issued by, and has made all declarations and filings with, the appropriate
federal, state, local or foreign governmental or regulatory authorities that are
necessary for the ownership or lease of its properties or the conduct of its
business as described in the Registration Statement and the Prospectus (the
“Permits”), except where the failure to possess, obtain or make the same would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company has not received written notice of any proceeding
relating to revocation or modification of any such Permit nor has any reason to
believe that such Permit will not be renewed in the ordinary course, except
where the failure to obtain any such renewal would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

10

--------------------------------------------------------------------------------



(s) No Material Defaults. The Company has not defaulted on any installment on
indebtedness for borrowed money or on any rental on one or more long-term
leases, which defaults, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect. The Company has not filed a report
pursuant to Section 13(a) or 15(d) of the Exchange Act since the filing of its
last Annual Report on Form 10-K, indicating that it (i) has failed to pay any
dividend or sinking fund installment on preferred stock or (ii) has defaulted on
any installment on indebtedness for borrowed money or on any rental on one or
more long-term leases, which defaults, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

(t) Certain Market Activities. Neither the Company, nor, to the Company’s
knowledge, any of its directors, officers or controlling persons has taken,
directly or indirectly, any action designed, or that has constituted or might
reasonably be expected to cause or result in, under the Exchange Act or
otherwise, the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Placement Shares.

(u) Broker/Dealer Relationships. The Company (i) is not required to register as
a “broker” or “dealer” in accordance with the provisions of the Exchange Act or
(ii) does not directly or indirectly through one or more intermediaries, control
or is a “person associated with a member” or “associated person of a member”
(within the meaning set forth in the FINRA Manual).

(v) No Reliance. The Company has not relied upon B. Riley or legal counsel for
B. Riley for any legal, tax or accounting advice in connection with the offering
and sale of the Placement Shares.

(w) Taxes. The Company has filed all federal, state, local and foreign tax
returns which have been required to be filed and paid all taxes shown thereon
through the date hereof, to the extent that such taxes have become due and are
not being contested in good faith, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect. No tax deficiency has
been determined adversely to the Company which has had, or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
The Company has no knowledge of any federal, state or other governmental tax
deficiency, penalty or assessment which has been asserted or threatened against
it which would have a Material Adverse Effect.

(y) Title to Real and Personal Property. The Company has good and marketable
title in fee simple to all items of real property and good and valid title to
all personal property (excluding Intellectual Property) described in the
Registration Statement or Prospectus as being owned by it that are material to
the business of the Company, in each case free and clear of all liens,
encumbrances and claims, except those that (i) do not materially interfere with
the use made of such property by the Company or (ii) would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
Any real property described in the Registration Statement or Prospectus as being
leased by the Company is held by the Company under valid, existing and
enforceable leases, except those that (A) do not materially interfere with the
use made or proposed to be made of such property by the Company or (B) would not
be reasonably expected, individually or in the aggregate, to have a Material
Adverse Effect.

11

--------------------------------------------------------------------------------



(z) Intellectual Property. To its knowledge, the Company owns or possesses
adequate rights to use all patents, patent applications, trademarks (both
registered and unregistered), service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses and know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) (collectively, the
“Intellectual Property”), necessary for the conduct of its business as conducted
as of the date hereof, except to the extent that the failure to own or possess
adequate rights to use such Intellectual Property would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect; except
as disclosed in writing to B. Riley, the Company has not received any written
notice of any claim of infringement or conflict which asserted Intellectual
Property rights of others, which infringement or conflict, if the subject of an
unfavorable decision, would result in a Material Adverse Effect; there are no
pending, or to the Company’s knowledge, threatened judicial proceedings or
interference proceedings against the Company challenging the Company’s rights in
or to or the validity of the scope of any of the Company’s owned patents, patent
applications or proprietary information, except for any such proceedings that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. To the Company’s knowledge, no other entity or
individual has any right or claim in any of the Company’s owned patents, patent
applications or any patent to be issued therefrom by virtue of any contract,
license or other agreement entered into between such entity or individual and
the Company or by any non-contractual obligation of the Company, other than by
written licenses granted by the Company and other than such rights or claims
that would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect. The Company has not received any written notice of
any claim challenging the rights of the Company in or to any Intellectual
Property owned, licensed or optioned by the Company which claim, if the subject
of an unfavorable decision, would result in a Material Adverse Effect.

(aa) Environmental Laws. The Company (i) is in compliance with any and all
applicable federal, state, local and foreign laws, rules, regulations, decisions
and orders relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (collectively, “Environmental Laws”); (ii) has received and is in
compliance with all permits, licenses or other approvals required of it under
applicable Environmental Laws to conduct its business as described in the
Registration Statement and the Prospectus; and (iii) has not received notice of
any actual or potential liability for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants, except, in the case of any of clauses (i), (ii) or (iii) above,
for any such failure to comply or failure to receive required permits, licenses,
other approvals or liability as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

12

--------------------------------------------------------------------------------



(bb) Disclosure Controls. The Company maintains a system of internal accounting
controls designed to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company is not aware of any material weaknesses in its internal
control over financial reporting (other than as set forth in the Prospectus).
Since the date of the latest audited financial statements of the Company
included in the Prospectus, there has been no change in the Company’s internal
control over financial reporting that has materially affected, or is reasonably
likely to materially affect, the Company’s internal control over financial
reporting (other than as set forth in the Prospectus). The Company has
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15 and 15d-15) for the Company and designed such disclosure controls and
procedures to ensure that material information relating to the Company is made
known to the certifying officers by others within those entities, particularly
during the period in which the Company’s Annual Report on Form 10-K or Quarterly
Report on Form 10-Q, as the case may be, is being prepared. The Company’s
certifying officers have evaluated the effectiveness of the Company’s controls
and procedures as of a date within 90 days prior to the filing date of the Form
10-K for the fiscal year most recently ended (such date, the “Evaluation Date”).
The Company presented in its Form 10-K for the fiscal year most recently ended
the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no significant
changes in the Company’s internal controls (as such term is defined in Item
307(b) of Regulation S-K under the Securities Act) or, to the Company’s
knowledge, in other factors that could significantly adversely affect the
Company’s internal controls. To the knowledge of the Company, the Company’s
“internal controls over financial reporting” and “disclosure controls and
procedures” are effective.

(cc) Sarbanes-Oxley. There is and has been no failure on the part of the Company
or, to the knowledge of the Company, any of the Company’s directors or officers,
in their capacities as such, to comply with any applicable provisions of the
Sarbanes-Oxley Act and the rules and regulations promulgated thereunder. Each of
the principal executive officer and the principal financial officer of the
Company (or each former principal executive officer of the Company and each
former principal financial officer of the Company as applicable) has made all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act with
respect to all reports, schedules, forms, statements and other documents
required to be filed by it or furnished by it to the Commission. For purposes of
the preceding sentence, “principal executive officer” and “principal financial
officer” shall have the meanings given to such terms in the Sarbanes-Oxley Act.

(dd) Finder’s Fees. The Company has not incurred any liability for any finder’s
fees, brokerage commissions or similar payments in connection with the
transactions herein contemplated, except as may otherwise exist with respect to
B. Riley pursuant to this Agreement.

(ee) Labor Disputes. No labor disturbance by or dispute with employees of the
Company exists or, to the knowledge of the Company, is threatened which would
reasonably be expected to result in a Material Adverse Effect.

(ff) Investment Company Act. The Company is not, nor, after giving effect to the
offering and sale of the Placement Shares, will be an “investment company” or an
entity “controlled” by an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended (the “Investment Company Act”).

13

--------------------------------------------------------------------------------



(gg) Operations. The operations of the Company are and have been conducted at
all times in compliance with applicable financial record keeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all jurisdictions to which the Company
is subject, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
governmental agency having jurisdiction over the Company (collectively, the
“Money Laundering Laws”), except as would not reasonably be expected to result
in a Material Adverse Effect; and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

(hh) Off-Balance Sheet Arrangements. There are no transactions, arrangements and
other relationships between and/or among the Company, and/or, to the knowledge
of the Company, any of its affiliates and any unconsolidated entity, including,
but not limited to, any structural finance, special purpose or limited purpose
entity (each, an “Off Balance Sheet Transaction”) that would reasonably be
expected to affect materially the Company’s liquidity or the availability of or
requirements for its capital resources, including those Off Balance Sheet
Transactions described in the Commission’s Statement about Management’s
Discussion and Analysis of Financial Conditions and Results of Operations
(Release Nos. 33-8056; 34-45321; FR-61), in each case that are required to be
described in the Prospectus which have not been described as required.

(ii) Underwriter Agreements. The Company is not a party to any agreement with an
agent or underwriter for any other “at the market” transaction.

(jj) ERISA. To the knowledge of the Company, (i) each material employee benefit
plan, within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), that is maintained, administered or
contributed to by the Company for employees or former employees of the Company
has been maintained in material compliance with its terms and the requirements
of any applicable statutes, orders, rules and regulations, including but not
limited to ERISA and the Internal Revenue Code of 1986, as amended (the “Code”);
(ii) no prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred which would reasonably be expected to
result in a material liability to the Company with respect to any such plan
excluding transactions effected pursuant to a statutory or administrative
exemption; and (iii) for each such plan, if any, that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, no “accumulated
funding deficiency” as defined in Section 412 of the Code has been incurred,
whether or not waived, and the fair market value of the assets of each such plan
(excluding for these purposes accrued but unpaid contributions) equals or
exceeds the present value of all benefits accrued under such plan determined
using reasonable actuarial assumptions, other than, in the case of (i), (ii) and
(iii) above, as would not reasonably be expected to have a Material Adverse
Effect.

(kk) Forward Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) (a “Forward Looking Statement”) contained in the Registration Statement and
the Prospectus has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith. The Forward Looking Statements
incorporated by reference in the Registration Statement and the Prospectus from
the Company’s Annual Report on Form 10-K for the fiscal year most recently ended
(i) except for any Forward Looking Statement included in any financial
statements and notes thereto, are within the coverage of the safe harbor for
forward looking statements set forth in Section 27A of the Securities Act, Rule
175(b) under the Securities Act or Rule 3b-6 under the Exchange Act, as
applicable, and (ii) were made by the Company with a reasonable basis and in
good faith and reflect the Company’s good faith commercially reasonable best
estimate of the matters described therein.

14

--------------------------------------------------------------------------------



(ll) Margin Rules. Neither the issuance, sale and delivery of the Placement
Shares nor the application of the proceeds thereof by the Company as described
in the Registration Statement and the Prospectus will violate Regulation T, U or
X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

(mm) Insurance. The Company carries, or is covered by, insurance in such amounts
and covering such risks as the Company reasonably believes are adequate for the
use of its properties and as is customary for companies of similar size engaged
in similar businesses in similar industries.

(nn) No Improper Practices. (i) Neither the Company nor, to the Company’s
knowledge, any of its executive officers has, in the past five years, made any
unlawful contributions to any candidate for any political office (or failed
fully to disclose any contribution in violation of law) or made any contribution
or other payment to any official of, or candidate for, any federal, state,
municipal, or foreign office or other person charged with similar public or
quasi-public duty in violation of any law or of the character required to be
disclosed in the Prospectus; (ii) no relationship, direct or indirect, exists
between or among the Company or, to the Company’s knowledge, any affiliate of
the Company, on the one hand, and the directors, officers and stockholders of
the Company, on the other hand, that is required by the Securities Act to be
described in the Registration Statement and the Prospectus that is not so
described; (iii) no relationship, direct or indirect, exists between or among
the Company or any affiliate of the Company, on the one hand, and the directors,
officers, stockholders or directors of the Company, on the other hand, that is
required by the rules of FINRA to be described in the Registration Statement and
the Prospectus that is not so described; (iv) there are no material outstanding
loans or advances or material guarantees of indebtedness by the Company to or
for the benefit of any of its officers or directors or any of the members of the
families of any of them; (v) the Company has not offered, or caused any
placement agent to offer, Common Stock to any person with the intent to
influence unlawfully (A) a customer or supplier of the Company to alter the
customer’s or supplier’s level or type of business with the Company or (B) a
trade journalist or publication to write or publish favorable information about
the Company or any of its products or services; and (vi) neither the Company
nor, to the Company’s knowledge, any employee or agent of the Company has made
any payment of funds of the Company or received or retained any funds in
violation of any law, rule or regulation (including, without limitation, the
Foreign Corrupt Practices Act of 1977), which payment, receipt or retention of
funds is of a character required to be disclosed in the Registration Statement
or the Prospectus.

(oo) Status Under the Securities Act. The Company was not and is not an
ineligible issuer as defined in Rule 405 under the Securities Act at the times
specified in Rules 164 and 433 under the Securities Act in connection with the
offering of the Placement Shares.

15

--------------------------------------------------------------------------------



(pp) No Misstatement or Omission in an Issuer Free Writing Prospectus. Each
Issuer Free Writing Prospectus, as of its issue date and as of each Applicable
Time (as defined in Section 25 below), did not, does not and will not include
any information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement or the Prospectus, including any
incorporated document deemed to be a part thereof that has not been superseded
or modified. The foregoing sentence does not apply to statements in or omissions
from any Issuer Free Writing Prospectus based upon and in conformity with
written information furnished to the Company by B. Riley specifically for use
therein.

(qq) No Conflicts. Neither the execution of this Agreement by the Company, nor
the issuance, offering or sale of the Placement Shares, nor the consummation by
the Company of any of the transactions contemplated herein and therein, nor the
compliance by the Company with the terms and provisions hereof and thereof will
conflict with, or will result in a breach of, any of the terms and provisions
of, or has constituted or will constitute a default under, or has resulted in or
will result in the creation or imposition of any lien, charge or encumbrance
upon any property or assets of the Company pursuant to the terms of any contract
or other agreement to which the Company is a party or to which any of the
property or assets of the Company is subject, except (i) such conflicts,
breaches or defaults as may have been waived and (ii) such conflicts, breaches,
defaults, liens, charges or encumbrances that would not reasonably be expected
to have a Material Adverse Effect; nor will such action result (x) in any
violation of the provisions of the certificate of incorporation or bylaws of the
Company, or (y) in any material violation of the provisions of any statute or
any order, rule or regulation applicable to the Company or of any court or of
any federal, state or other regulatory authority or other government body having
jurisdiction over the Company, except where such violation would not reasonably
be expected to have a Material Adverse Effect.

(rr) Clinical Studies. The clinical, pre-clinical and other studies and tests
conducted by or, to the knowledge of the Company, on behalf of the Company were
conducted in accordance in all material respects with all applicable statutes,
laws, rules and regulations (including, without limitation, those administered
by the United States Food and Drug Administration (the “FDA”) or by any foreign,
federal, state or local governmental or regulatory authority performing
functions similar to those performed by the FDA), except where the failure do so
would not have a Material Adverse Effect. For purpose of clarity, any clinical,
pre-clinical and other studies and tests conducted by third parties for any
product candidate for which the Company does not hold an Investigational New
Drug Application shall not be deemed to be conducted on behalf of the Company.
The Company has not received any written notices or other written correspondence
from the FDA or any other foreign, federal, state or local governmental or
regulatory authority performing functions similar to those performed by the FDA
requiring the Company to terminate or suspend any ongoing clinical or
pre-clinical studies or tests.

(ss) Compliance Program. To the extent legally required to conduct its business
as described in the Registration Statement and the Prospectus, the Company has
established and administers a compliance program, applicable to the Company, to
assist the Company and the directors, officers and employees of the Company in
complying with applicable regulatory guidelines (including, without limitation,
those administered by the FDA and any other foreign, federal, state or local
governmental or regulatory authority performing function similar to those
performed by the FDA); except where such noncompliance would not reasonably be
expected to have a Material Adverse Effect.

16

--------------------------------------------------------------------------------



(tt) OFAC. (i) Neither the Company nor, to the Company’s knowledge, any
director, officer, employee, agent, affiliate or representative of the Company,
is a government, individual, or entity (in this paragraph (tt), “Person”) that
is, or is owned or controlled by a Person that is:

(A) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control (“OFAC”), the United Nations
Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s Treasury
(“HMT”), or other relevant sanctions authority (collectively, “Sanctions”), nor

(B) located, organized or resident in a country or territory that is the subject
of Sanctions.

(ii) The Company represents and covenants that the Company will not, directly or
indirectly, knowingly use the proceeds of the offering, or knowingly lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person:

(A) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or

(B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

(iii) The Company represents and covenants that, except as detailed in the
Prospectus, for the past five years, the Company has not knowingly engaged in,
is not now knowingly engaged in, and will not knowingly engage in, any dealings
or transactions with any Person, or in any country or territory, that at the
time of the dealing or transaction is or was the subject of Sanctions.

(uu) Stock Transfer Taxes. On each Settlement Date, all stock transfer or other
taxes (other than income taxes) which are required to be paid in connection with
the sale and transfer of the Placement Shares to be sold hereunder will be, or
will have been, fully paid or provided for by the Company and all laws imposing
such taxes will be or will have been fully complied with in all material
respects.

(vv) FINRA Exemption. The Company (i) has a non-affiliate, public common equity
float of at least $150 million or a non-affiliate, public common equity float of
at least $100 million and annual trading volume of at least three million shares
and (ii) has been subject to the Exchange Act reporting requirements for a
period of at least 36 months.

17

--------------------------------------------------------------------------------



(ww) IT Systems. (i)(x) To the knowledge of Company, there has been no security
breach or other compromise of any Company’s information technology and computer
systems, networks, hardware, software, data (including the data of their
respective customers, employees, suppliers, vendors and any third party data
maintained by or on behalf of them), equipment or technology (collectively, “IT
Systems and Data”) and (y) the Company has not been notified of, and have no
knowledge of any event or condition that would reasonably be expected to result
in, any security breach or other compromise to their IT Systems and Data; (ii)
the Company is presently in material compliance with all applicable laws or
statutes and all judgments, orders, rules and regulations of any court or
arbitrator or governmental or regulatory authority, internal policies and
contractual obligations relating to the privacy and security of IT Systems and
Data and to the protection of such IT Systems and Data from unauthorized use,
access, misappropriation or modification, except as would not, in the case of
this clause (ii), individually or in the aggregate, have a Material Adverse
Effect; and (iii) the Company has implemented backup and disaster recovery
technology consistent with industry standards and practices.

Any certificate signed by an officer of the Company and delivered to B. Riley or
to counsel for B. Riley pursuant to or in connection with this Agreement shall
be deemed to be a representation and warranty by the Company, as applicable, to
B. Riley as to the matters set forth therein.

7. Covenants of the Company. The Company covenants and agrees with B. Riley
that:

(a) Registration Statement Amendments. After the date of this Agreement and
during any period in which a prospectus relating to any Placement Shares is
required to be delivered by B. Riley under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act) (the “Prospectus Delivery Period”), (i) the Company will
notify B. Riley promptly of the time when any subsequent amendment to the
Registration Statement, other than documents incorporated by reference, has been
filed with the Commission and/or has become effective or any subsequent
supplement to the Prospectus (other than documents incorporated by reference
therein) has been filed and of any request by the Commission for any amendment
or supplement to the Registration Statement or Prospectus or for additional
information, (ii) the Company will not file any amendment or supplement to the
Registration Statement or Prospectus (except for documents incorporated by
reference therein) unless a copy thereof has been submitted to B. Riley at least
two Business Days before the filing and B. Riley has not reasonably and in good
faith objected thereto within two Business Days of receiving such copy
(provided, however, that (A) the failure of B. Riley to make such objection
shall not relieve the Company of any obligation or liability hereunder, or
affect B. Riley’s right to rely on the representations and warranties made by
the Company in this Agreement, (B) the Company has no obligation to provide B.
Riley any advance copy of such filing or to provide B. Riley an opportunity to
object to such filing if such filing does not name B. Riley or does not relate
to the transactions contemplated by this Agreement, and (C) the only remedy B.
Riley shall have with respect to the failure by the Company to provide B. Riley
with such copy or the filing of such amendment or supplement despite B. Riley’s
objection shall be to cease making sales under this Agreement) and the Company
will furnish to B. Riley at the time of filing thereof a copy of any document
that upon filing is deemed to be incorporated by reference into the Registration
Statement or Prospectus, except for those documents available via EDGAR; and
(iii) the Company will cause each amendment or supplement to the Prospectus to
be filed with the Commission as required pursuant to the applicable paragraph of
Rule 424(b) of the Securities Act or, in the case of any document to be
incorporated therein by reference, to be filed with the Commission as required
pursuant to the Exchange Act, within the time period prescribed (the
determination to file or not file any amendment or supplement with the
Commission under this Section 7(a), based on the Company’s reasonable opinion or
reasonable objections, shall be made exclusively by the Company).

18

--------------------------------------------------------------------------------



(b) Notice of Commission Stop Orders. The Company will advise B. Riley, promptly
after it receives notice or obtains knowledge thereof, of the issuance or
threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will promptly use its commercially reasonable efforts to prevent the issuance
of any stop order or to obtain its withdrawal if such a stop order should be
issued. The Company will advise B. Riley promptly after it receives any request
by the Commission for any amendments to the Registration Statement or any
amendment or supplements to the Prospectus or any Issuer Free Writing Prospectus
or for additional information related to the offering of the Placement Shares or
for additional information related to the Registration Statement, the Prospectus
or any Issuer Free Writing Prospectus.

(c) Delivery of Prospectus; Subsequent Changes. During the Prospectus Delivery
Period, the Company will use commercially reasonable efforts to comply in all
material respects with all requirements imposed upon it by the Securities Act,
as from time to time in force, and to file on or before their respective due
dates all reports and any definitive proxy or information statements required to
be filed by the Company with the Commission pursuant to Sections 13(a), 13(c),
14, 15(d) or any other provision of or under the Exchange Act. If the Company
has omitted any information from the Registration Statement pursuant to Rule
430A under the Securities Act, it will use its best efforts to comply with the
provisions of and make all requisite filings with the Commission pursuant to
said Rule 430A and to notify B. Riley promptly of all such filings. If during
the Prospectus Delivery Period any event occurs as a result of which the
Prospectus as then amended or supplemented would include an untrue statement of
a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances then existing, not
misleading, or if during such Prospectus Delivery Period it is necessary to
amend or supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify B. Riley to suspend the
offering of Placement Shares during such period and the Company will promptly
amend or supplement the Registration Statement or Prospectus (at the expense of
the Company) so as to correct such statement or omission or effect such
compliance; provided, however, that the Company may delay any such amendment or
supplement if, in the judgment of the Company, it is in the best interests of
the Company to do so.

(d) Listing of Placement Shares. During the Prospectus Delivery Period, the
Company will use its commercially reasonable efforts to cause the Placement
Shares to be listed on the Exchange and to qualify the Placement Shares for sale
under the securities laws of such jurisdictions as B. Riley reasonably
designates and to continue such qualifications in effect so long as required for
the distribution of the Placement Shares; provided, however, that the Company
shall not be required in connection therewith to qualify as a foreign
corporation or dealer in securities or file a general consent to service of
process in any jurisdiction.

19

--------------------------------------------------------------------------------



(e) Delivery of Registration Statement and Prospectus. The Company will furnish
to B. Riley and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during the Prospectus
Delivery Period (including all documents filed with the Commission during such
period that are deemed to be incorporated by reference therein), in each case as
soon as reasonably practicable and in such quantities as B. Riley may from time
to time reasonably request and, at B. Riley’s request, will also furnish copies
of the Prospectus to each exchange or market on which sales of the Placement
Shares may be made; provided, however, that the Company shall not be required to
furnish any document (other than the Prospectus) to B. Riley to the extent such
document is available on EDGAR.

(f) Earnings Statement. The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of Section
11(a) and Rule 158 of the Securities Act.

(g) Use of Proceeds. The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”

(h) Notice of Other Sales. Without the prior written consent of B. Riley, the
Company will not, directly or indirectly, offer to sell, sell, contract to sell,
grant any option to sell or otherwise dispose of any Common Stock (other than
the Placement Shares offered pursuant to this Agreement) or securities
convertible into or exchangeable for Common Stock, warrants or any rights to
purchase or acquire, Common Stock during the period beginning on the fifth (5th)
Trading Day immediately prior to the date on which any Placement Notice is
delivered to B. Riley hereunder and ending on the fifth (5th) Trading Day
immediately following the final Settlement Date with respect to Placement Shares
sold pursuant to such Placement Notice (or, if the Placement Notice has been
terminated or suspended prior to the sale of all Placement Shares covered by a
Placement Notice, the date of such suspension or termination); and, at any time
during the term of this Agreement, will not directly or indirectly engage in any
other “at the market” transactions; provided, however, that such restrictions
will not be required in connection with the Company’s issuance or sale of (i)
Common Stock, options to purchase Common Stock or equity awards or Common Stock
issuable upon the exercise of options or vesting of equity awards, pursuant to
any employee or director equity compensation or benefits plan, stock ownership
plan or dividend reinvestment plan (but not Common Stock subject to a waiver to
exceed plan limits in its dividend reinvestment plan) of the Company whether now
in effect or hereafter implemented; (ii) Common Stock issuable upon conversion
of securities or the exercise or vesting of warrants, options or other rights in
effect or outstanding and (iii) Common Stock, or securities convertible into or
exercisable for Common Stock, in connection with any joint venture, commercial,
strategic or collaborative relationship, or the acquisition or license by the
Company of the securities, businesses, property or other assets of another
person or entity.

(i) Change of Circumstances. The Company will, at any time during the pendency
of a Placement Notice advise B. Riley promptly after it shall have received
notice or obtained knowledge thereof, of any information or fact that would
alter or affect in any material respect any opinion, certificate, letter or
other document required to be provided to B. Riley pursuant to this Agreement.

20

--------------------------------------------------------------------------------



(j) Due Diligence Cooperation. The Company will cooperate with any reasonable
due diligence review conducted by B. Riley or its representatives in connection
with the transactions contemplated hereby, including, without limitation,
providing information and making available documents and senior corporate
officers, during regular business hours and at the Company’s principal offices
or such other location mutually agreeable by the parties, as B. Riley may
reasonably request.

(k) Required Filings Relating to Placement of Placement Shares. To the extent
that the filing of a prospectus supplement with the Commission with respect to a
placement of Placement Shares becomes required under Rule 424(b) under the
Securities Act, the Company agrees that on such dates as the Securities Act
shall require, the Company will file a prospectus supplement with the Commission
under the applicable paragraph of Rule 424(b) under the Securities Act (the date
of each and every such filing under Rule 424(b), a “Filing Date”), which
prospectus supplement will set forth, within the relevant period, the amount of
Placement Shares sold through B. Riley, the Net Proceeds to the Company and the
compensation payable by the Company to B. Riley with respect to such Placement
Shares, and deliver such number of copies of each such prospectus supplement to
each exchange or market on which such sales were effected as may be required by
the rules or regulations of such exchange or market.

(l) Representation Dates; Certificate. Each time during the term of this
Agreement that the Company:

(i) post-effectively amends the Registration Statement or supplements the
Prospectus, in either case such that the audited financial information contained
therein is materially amended, but not by means of incorporation of documents by
reference into the Registration Statement or the Prospectus relating to the
Placement Shares;

(ii) files an annual report on Form 10-K under the Exchange Act (including any
Form 10-K/A containing restated financial statements or a material amendment to
the previously filed Form 10-K);

(iii) files its quarterly reports on Form 10-Q under the Exchange Act; or

(iv) files a current report on Form 8-K containing amended audited financial
information (other than information “furnished” pursuant to Items 2.02 or 7.01
of Form 8-K or to provide disclosure pursuant to Item 8.01 of Form 8-K relating
to the reclassification of certain properties as discontinued operations in
accordance with Statement of Financial Accounting Standards No. 144) under the
Exchange Act;

(Each date of filing of one or more of the documents referred to in clauses (i)
through (iv) shall be a “Representation Date”)

21

--------------------------------------------------------------------------------



the Company shall furnish B. Riley (but in the case of clause (iv) above only if
B. Riley reasonably determines that the information contained in such Form 8-K
is material) with a certificate, in the form attached hereto as Exhibit 7(l).
The requirement to provide a certificate under this Section 7(l) shall be
automatically waived for any Representation Date occurring at a time at which no
Placement Notice is pending, which waiver shall continue until the date the
Company delivers a Placement Notice hereunder (which for such calendar quarter
shall be considered a Representation Date); provided, however, that such
automatic waiver shall not apply for any Representation Date on which the
Company files its annual report on Form 10-K. Notwithstanding the foregoing, if
the Company subsequently decides to sell Placement Shares following a
Representation Date when the Company relied on such waiver and did not provide
B. Riley with a certificate under this Section 7(l), then before the Company
delivers the Placement Notice or B. Riley sells any Placement Shares, the
Company shall provide B. Riley with a certificate, in the form attached hereto
as Exhibit 7(l), dated the date of the Placement Notice. In addition to the
requirement to provide certificates under this Section 7(l) with respect to
Representation Dates, on or prior to the date of the first Placement Notice
given hereunder, the Company shall furnish B. Riley with a certificate under
this Section 7(l).

(m) Legal Opinion. On or prior to the date of the first Placement Notice given
hereunder, the Company shall cause to be furnished to B. Riley a written opinion
and letter of Cooley LLP (“Company Counsel”), or such other counsel reasonably
satisfactory to B. Riley,) each in form and substance reasonably satisfactory to
B. Riley. Thereafter within ten (10) Trading Days of each Representation Date
with respect to which the Company is obligated to deliver a certificate in the
form attached hereto as Exhibit 7(l) for which no waiver is applicable, the
Company shall cause to be furnished to B. Riley a letter of Company Counsel, or
other counsel reasonably satisfactory to B. Riley, covering statements
substantially in the form attached hereto as Exhibits 7(m)(2) (such letter, a
“Negative Assurance Letter”), modified, as necessary, to relate to the
Registration Statement and the Prospectus as then amended or supplemented;
provided, however, that, for the avoidance of doubt, the Company shall not be
required to furnish any such Negative Assurance Letter at any time at which no
Placement Notice is pending until such time as the Company delivers its next
Placement Notice; provided, further, that in lieu of such letters for subsequent
periodic filings under the Exchange Act, counsel may furnish B. Riley with a
letter (a “Reliance Letter”) to the effect that B. Riley may rely on a prior
Negative Assurance Letter delivered under this Section 7(m) to the same extent
as if it were dated the date of such letter (except that statements in such
prior letter shall be deemed to relate to the Registration Statement and the
Prospectus as amended or supplemented as of the date of the Reliance Letter).
Notwithstanding anything to the contrary set forth herein, each obligation of
the Company to cause to be furnished to B. Riley a Negative Assurance Letter
shall be conditioned upon the concurrent delivery to B. Riley by counsel
reasonably acceptable to B. Riley (“B. Riley Counsel”) of a letter covering
statements substantially similar to those covered by such Negative Assurance
Letter of Company Counsel.

22

--------------------------------------------------------------------------------



(n) Comfort Letter. On or prior to the date the first Placement Notice is given
hereunder and thereafter within ten (10) Trading Days after each Representation
Date referred to in Section 7(l)(ii), the Company shall cause its independent
accountants to furnish B. Riley a letter (the “Comfort Letter”), dated the date
the Comfort Letter is delivered, which shall meet the requirements set forth in
this Section 7(n); provided, that if requested by B. Riley, the Company shall
cause a Comfort Letter to be furnished to B. Riley prior to the tenth (10th)
Trading Day after the date of occurrence of any material transaction or event
(including the restatement of the Company’s financial statements) requiring the
filing of a current report on Form 8-K containing material financial
information, or the date the first Placement Notice is given hereunder following
such a material transaction or event, whichever is later. Further,
notwithstanding the foregoing, the Company shall not be required to furnish any
such Comfort Letter at any time at which no Placement Notice is pending;
provided, however, that a Comfort Letter shall then be required to be furnished
to B. Riley prior to the time that the Company delivers its next Placement
Notice. The Comfort Letter from the Company’s independent accountants shall be
in a form and substance reasonably satisfactory to B. Riley, (i) confirming that
they are an independent public accounting firm within the meaning of the
Securities Act and the PCAOB, (ii) stating, as of such date, the conclusions and
findings of such firm with respect to the financial information and other
matters ordinarily covered by accountants’ “comfort letters” to underwriters in
connection with registered public offerings (the first such letter, the “Initial
Comfort Letter”) and (iii) updating the Initial Comfort Letter with any
information that would have been included in the Initial Comfort Letter had it
been given on such date and modified as necessary to relate to the Registration
Statement and the Prospectus, as amended and supplemented to the date of such
letter.

(o) Market Activities. The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of
Placement Shares or (ii) sell, bid for, or purchase Common Stock in violation of
Regulation M, or pay anyone any compensation for soliciting purchases of the
Placement Shares other than B. Riley.

(p) Investment Company Act. The Company will conduct its affairs in such a
manner so as to reasonably ensure that it will not be or become, at any time
prior to the termination of this Agreement, an “investment company,” as such
term is defined in the Investment Company Act.

(q) No Offer to Sell. Other than an Issuer Free Writing Prospectus approved in
advance by the Company and B. Riley in its capacity as agent hereunder, neither
B. Riley nor the Company (including its agents and representatives, other than
B. Riley in their capacity as such) will make, use, prepare, authorize, approve
or refer to any written communication (as defined in Rule 405 under the
Securities Act), required to be filed with the Commission, that constitutes an
offer to sell or solicitation of an offer to buy Placement Shares hereunder.

23

--------------------------------------------------------------------------------



(r) Sarbanes-Oxley Act. The Company will maintain and keep accurate books and
records reflecting its assets and maintain internal accounting controls in a
manner designed to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles and
including those policies and procedures that (i) pertain to the maintenance of
records that in reasonable detail accurately and fairly reflect the transactions
and dispositions of the assets of the Company, (ii) provide reasonable assurance
that transactions are recorded as necessary to permit the preparation of the
Company’s financial statements in accordance with generally accepted accounting
principles, (iii) that receipts and expenditures of the Company are being made
only in accordance with management’s and the Company’s directors’ authorization,
and (iv) provide reasonable assurance regarding prevention or timely detection
of unauthorized acquisition, use or disposition of the Company’s assets that
could have a material effect on its financial statements. The Company will
maintain such controls and other procedures, including, without limitation,
those required by Sections 302 and 906 of the Sarbanes-Oxley Act, and the
applicable regulations thereunder that are designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported, within
the time periods specified in the Commission’s rules and forms, including,
without limitation, controls and procedures designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is accumulated and communicated to the Company’s
management, including its principal executive officer and principal financial
officer, or persons performing similar functions, as appropriate to allow timely
decisions regarding required disclosure and to ensure that material information
relating to the Company is made known to them by others within those entities,
particularly during the period in which such periodic reports are being
prepared.

8. Representations and Covenants of B. Riley. B. Riley represents and warrants
that it is duly registered as a broker-dealer under FINRA, the Exchange Act and
the applicable statutes and regulations of each state in which the Placement
Shares will be offered and sold, except such states in which B. Riley is exempt
from registration or such registration is not otherwise required. B. Riley shall
continue, for the term of this Agreement, to be duly registered as a
broker-dealer under FINRA, the Exchange Act and the applicable statutes and
regulations of each state in which the Placement Shares will be offered and
sold, except such states in which B. Riley is exempt from registration or such
registration is not otherwise required, during the term of this Agreement. B.
Riley will comply with all applicable laws and regulations (including, without
limitation, Regulation M) in connection with performing its obligations under
this Agreement.

9. Payment of Expenses.

(a) The Company will pay all expenses incident to the performance of its
obligations under this Agreement, including (i) the preparation, filing,
including any fees required by the Commission, and printing of the Registration
Statement (including financial statements and exhibits) as originally filed and
of each amendment and supplement thereto and each Issuer Free Writing
Prospectus, in such number as B. Riley shall reasonably deem necessary, (ii) the
printing and delivery to B. Riley of this Agreement and such other documents as
may be required in connection with the offering, purchase, sale, issuance or
delivery of the Placement Shares, (iii) the preparation, issuance and delivery
of the certificates, if any, for the Placement Shares to B. Riley, including any
stock or other transfer taxes and any capital duties, stamp duties or other
duties or taxes payable upon the sale, issuance or delivery of the Placement
Shares to B. Riley, (iv) the fees and disbursements of the counsel, accountants
and other advisors to the Company, (v) the reasonable fees and disbursements of
counsel to B. Riley incurred in connection with the transactions contemplated by
this Agreement, up to a maximum amount of $50,000, (vi) the fees and expenses of
the transfer agent and registrar for the Common Stock, (vii) the filing fees
incident to any review by FINRA of the terms of the sale of the Placement
Shares, and (viii) the fees and expenses incurred in connection with the listing
of the Placement Shares on the Exchange.

24

--------------------------------------------------------------------------------



10. Conditions to B. Riley’s Obligations. The obligations of B. Riley hereunder
with respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by B. Riley of a due diligence review satisfactory to it in its
reasonable judgment, and to the continuing satisfaction (or waiver by B. Riley
in its sole discretion) of the following additional conditions:

(a) Registration Statement Effective. The Registration Statement shall have
become effective and shall be available for the sale of all Placement Shares
contemplated to be issued by any Placement Notice.

(b) No Material Notices. None of the following events shall have occurred and be
continuing: (i) receipt by the Company of any request for additional information
from the Commission or any other federal or state governmental authority during
the period of effectiveness of the Registration Statement, the response to which
would require any post-effective amendments or supplements to the Registration
Statement or the Prospectus; (ii) the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose; (iii) receipt by the Company of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Placement Shares for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; or (iv) any event that makes any
material statement made in the Registration Statement or the Prospectus or any
material document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or that requires the making of any changes in the
Registration Statement, the Prospectus or documents so that, in the case of the
Registration Statement, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading and, that in the case
of the Prospectus, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(c) No Misstatement or Material Omission. B. Riley shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in B. Riley’s
reasonable opinion is material, or omits to state a fact that in B. Riley’s
opinion is material and is required to be stated therein or is necessary to make
the statements therein not misleading.

(d) Material Changes. Except as contemplated in the Prospectus, or disclosed in
the Company’s reports filed with the Commission, there shall not have been any
material adverse change in the authorized capital stock of the Company or any
Material Adverse Effect, or any development in the business or affairs of the
Company that could reasonably be expected to cause a Material Adverse Effect.

(e) Legal Opinion and Letters. B. Riley shall have received the opinion and
letters, as applicable, of Company Counsel and B. Riley Counsel required to be
delivered pursuant Section 7(m) on or before the date on which such delivery of
such opinion and letters, as applicable, are required pursuant to Section 7(m).

25

--------------------------------------------------------------------------------



(f) Comfort Letter. B. Riley shall have received the Comfort Letter required to
be delivered pursuant Section 7(n) on or before the date on which such delivery
of such letter is required pursuant to Section 7(n).

(g) Representation Certificate. B. Riley shall have received the certificate
required to be delivered pursuant to Section 7(l) on or before the date on which
delivery of such certificate is required pursuant to Section 7(l).

(h) Secretary’s Certificate. On or prior to the first Representation Date, B.
Riley shall have received a certificate, signed on behalf of the Company by its
corporate Secretary, in form and substance reasonably satisfactory to B. Riley
and its counsel.

(i) No Suspension. Trading in the Common Stock shall not have been suspended on
the Exchange and the Common Stock shall not have been delisted from the
Exchange.

(j) Securities Act Filings Made. All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

(k) Approval for Listing. The Placement Shares shall either have been approved
for listing on the Exchange, subject only to notice of issuance, or the Company
shall have filed an application for listing of the Placement Shares on the
Exchange at, or prior to, the issuance of any Placement Notice.

(l) No Termination Event. There shall not have occurred any event that would
permit B. Riley to terminate this Agreement pursuant to Section 13(a).

11. Indemnification and Contribution.

(a) Company Indemnification. The Company agrees to indemnify and hold harmless
B. Riley, its partners, members, directors, officers, employees and agents and
each person, if any, who controls B. Riley within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act as follows:

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, joint or several, arising out of or based upon any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement (or any amendment thereto), or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein not misleading, or arising out of any untrue statement or
alleged untrue statement of a material fact included in any related Issuer Free
Writing Prospectus or the Prospectus (or any amendment or supplement thereto),
or the omission or alleged omission therefrom of a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading;

26

--------------------------------------------------------------------------------



(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, joint or several, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 11(d) below) any such
settlement is effected with the written consent of the Company, which consent
shall not unreasonably be delayed or withheld; and

(iii) against any and all expense whatsoever, as incurred (including the
reasonable fees and disbursements of counsel), reasonably incurred in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above, provided, however, that
this indemnity agreement shall not apply to any loss, liability, claim, damage
or expense to the extent arising out of any untrue statement or omission or
alleged untrue statement or omission made solely in reliance upon and in
conformity with written information furnished to the Company by B. Riley
expressly for use in the Registration Statement (or any amendment thereto) or in
any related Issuer Free Writing Prospectus or the Prospectus (or any amendment
or supplement thereto).

(b) B. Riley Indemnification. B. Riley agrees to indemnify and hold harmless the
Company and its directors and each officer of the Company who signed the
Registration Statement, and each person, if any, who (i) controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act or (ii) is controlled by or is under common control with the
Company against any and all loss, liability, claim, damage and expense described
in the indemnity contained in Section 11(a), as incurred, but only with respect
to untrue statements or omissions, or alleged untrue statements or omissions,
made in the Registration Statement (or any amendments thereto) or any Issuer
Free Writing Prospectus or the Prospectus (or any amendment or supplement
thereto) in reliance upon and in conformity with information furnished to the
Company in writing by B. Riley expressly for use therein.

27

--------------------------------------------------------------------------------



(c) Procedure. Any party that proposes to assert the right to be indemnified
under this Section 11 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 11, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 11 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 11 unless, and only to the extent that, such omission results in the
forfeiture or material impairment of substantive rights or defenses by the
indemnifying party. If any such action is brought against any indemnified party
and it notifies the indemnifying party of its commencement, the indemnifying
party will be entitled to participate in and, to the extent that it elects by
delivering written notice to the indemnified party promptly after receiving
notice of the commencement of the action from the indemnified party, jointly
with any other indemnifying party similarly notified, to assume the defense of
the action, with counsel reasonably satisfactory to the indemnified party, and
after notice from the indemnifying party to the indemnified party of its
election to assume the defense, the indemnifying party will not be liable to the
indemnified party for any legal or other expenses except as provided below and
except for the reasonable costs of investigation subsequently incurred by the
indemnified party in connection with the defense. The indemnified party will
have the right to employ its own counsel in any such action, but the fees,
expenses and other charges of such counsel will be at the expense of such
indemnified party unless (1) the employment of counsel by the indemnified party
has been authorized in writing by the indemnifying party, (2) the indemnified
party has reasonably concluded (based on written advice of counsel) that there
may be legal defenses available to it or other indemnified parties that are
different from or in addition to those available to the indemnifying party, (3)
a conflict or potential conflict exists (based on written advice of counsel to
the indemnified party) between the indemnified party and the indemnifying party
(in which case the indemnifying party will not have the right to direct the
defense of such action on behalf of the indemnified party) or (4) the
indemnifying party has not in fact employed counsel to assume the defense of
such action within a reasonable time after receiving notice of the commencement
of the action, in each of which cases the reasonable fees, disbursements and
other charges of counsel will be at the expense of the indemnifying party or
parties. It is understood that the indemnifying party or parties shall not, in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the reasonable fees, disbursements and other charges of more than
one separate firm admitted to practice in such jurisdiction at any one time for
all such indemnified party or parties. All such fees, disbursements and other
charges will be reimbursed by the indemnifying party promptly after the
indemnifying party receives a written invoice relating to fees, disbursements
and other charges in reasonable detail. An indemnifying party will not, in any
event, be liable for any settlement of any action or claim effected without its
written consent. No indemnifying party shall, without the prior written consent
of each indemnified party, settle or compromise or consent to the entry of any
judgment in any pending or threatened claim, action or proceeding relating to
the matters contemplated by this Section 11 (whether or not any indemnified
party is a party thereto), unless such settlement, compromise or consent (1)
includes an unconditional release of each indemnified party from all liability
arising out of such litigation, investigation, proceeding or claim and (2) does
not include a statement as to or an admission of fault, culpability or a failure
to act by or on behalf of any indemnified party.

28

--------------------------------------------------------------------------------



(d) Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 11 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or B. Riley, the Company
and B. Riley will contribute to the total losses, claims, liabilities, expenses
and damages (including any investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted, but after deducting any contribution
received by the Company from persons other than B. Riley, such as persons who
control the Company within the meaning of the Securities Act, officers of the
Company who signed the Registration Statement and directors of the Company, who
also may be liable for contribution) to which the Company and B. Riley may be
subject in such proportion as shall be appropriate to reflect the relative
benefits received by the Company on the one hand and B. Riley on the other hand.
The relative benefits received by the Company on the one hand and B. Riley on
the other hand shall be deemed to be in the same proportion as the total net
proceeds from the sale of the Placement Shares (before deducting expenses)
received by the Company bear to the total compensation received by B. Riley
(before deducting expenses) from the sale of Placement Shares on behalf of the
Company. If, but only if, the allocation provided by the foregoing sentence is
not permitted by applicable law, the allocation of contribution shall be made in
such proportion as is appropriate to reflect not only the relative benefits
referred to in the foregoing sentence but also the relative fault of the
Company, on the one hand, and B. Riley, on the other hand, with respect to the
statements or omission that resulted in such loss, claim, liability, expense or
damage, or action in respect thereof, as well as any other relevant equitable
considerations with respect to such offering. Such relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company or B. Riley, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and B.
Riley agree that it would not be just and equitable if contributions pursuant to
this Section 11(d) were to be determined by pro rata allocation or by any other
method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, liability, expense, or damage, or action
in respect thereof, referred to above in this Section 11(d) shall be deemed to
include, for the purpose of this Section 11(d), any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim to the extent consistent with Section
11(c) hereof. Notwithstanding the foregoing provisions of this Section 11(d), B.
Riley shall not be required to contribute any amount in excess of the
commissions received by it under this Agreement and no person found guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 11(d),
any person who controls a party to this Agreement within the meaning of the
Securities Act, and any officers, directors, partners, employees or agents of B.
Riley, will have the same rights to contribution as that party, and each officer
and director of the Company who signed the Registration Statement will have the
same rights to contribution as the Company, subject in each case to the
provisions hereof. Any party entitled to contribution, promptly after receipt of
notice of commencement of any action against such party in respect of which a
claim for contribution may be made under this Section 11(d), will notify any
such party or parties from whom contribution may be sought, but the omission to
so notify will not relieve that party or parties from whom contribution may be
sought from any other obligation it or they may have under this Section 11(d)
except to the extent that the failure to so notify such other party materially
prejudiced the substantive rights or defenses of the party from whom
contribution is sought. Except for a settlement entered into pursuant to the
last sentence of Section 11(c) hereof, no party will be liable for contribution
with respect to any action or claim settled without its written consent if such
consent is required pursuant to Section 11(c) hereof.

12. Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 11 of this Agreement and all
representations and warranties of the Company and B. Riley herein or in
certificates delivered pursuant hereto shall survive, as of their respective
dates, regardless of (i) any investigation made by or on behalf of B. Riley, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

29

--------------------------------------------------------------------------------



13. Termination.

(a) B. Riley may terminate this Agreement, by notice to the Company, as
hereinafter specified at any time (1) if there has been, since the time of
execution of this Agreement or since the date as of which information is given
in the Prospectus, any Material Adverse Effect, or any development that is
reasonably likely to have a Material Adverse Effect or in the sole judgment of
B. Riley makes it impractical or inadvisable to market the Placement Shares or
to enforce contracts for the sale of the Placement Shares, (2) if there has
occurred any material adverse change in the financial markets in the United
States or the international financial markets, any outbreak of hostilities or
escalation thereof or other calamity or crisis or any change or development
involving a prospective change in national or international political, financial
or economic conditions, in each case the effect of which is such as to make it,
in the sole judgment of B. Riley, impracticable or inadvisable to market the
Placement Shares or to enforce contracts for the sale of the Placement Shares,
(3) if trading in the Common Stock has been suspended or limited by the
Commission or the Exchange, or if trading generally on the Exchange has been
suspended or limited, or minimum prices for trading have been fixed on the
Exchange, (4) if any suspension of trading of any securities of the Company on
any exchange or in the over-the-counter market shall have occurred and be
continuing for at least ten (10) consecutive Trading Days, (5) if a major
disruption of securities settlements or clearance services in the United States
shall have occurred and be continuing, or (6) if a banking moratorium has been
declared by either U.S. Federal or New York authorities. Any such termination
shall be without liability of any party to any other party except that the
provisions of Section 9 (Payment of Expenses), Section 11 (Indemnification and
Contribution), Section 12 (Representations and Agreements to Survive Delivery),
Section 18 (Governing Law and Time; Waiver of Jury Trial) and Section 19
(Consent to Jurisdiction) hereof shall remain in full force and effect
notwithstanding such termination. If B. Riley elects to terminate this Agreement
as provided in this Section 13(a), B. Riley shall provide the required notice as
specified in Section 14 (Notices).

(b) The Company shall have the right, by giving ten (10) days’ notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of Section
9, Section 11, Section 12, Section 18 and Section 19 hereof shall remain in full
force and effect notwithstanding such termination.

(c) B. Riley shall have the right, by giving ten (10) days’ notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of Section
9, Section 11, Section 12, Section 18 and Section 19 hereof shall remain in full
force and effect notwithstanding such termination.

(d) Unless earlier terminated pursuant to this Section 13, this Agreement shall
automatically terminate upon the earlier to occur of (i) the third (3rd) year
anniversary of the date hereof and (ii) the issuance and sale of all of the
Placement Shares through B. Riley on the terms and subject to the conditions set
forth herein except that the provisions of Section 9, Section 11, Section 12,
Section 18 and Section 19 hereof shall remain in full force and effect
notwithstanding such termination.

30

--------------------------------------------------------------------------------



(e) This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 13(a), (b), (c), or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 9, Section 11,
Section 12, Section 18 and Section 19 shall remain in full force and effect.
Upon termination of this Agreement, the Company shall not have any liability to
B. Riley for any discount, commission or other compensation with respect to any
Placement Shares not otherwise sold by B. Riley under this Agreement.

(f) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided, however, that such termination shall
not be effective until the close of business on the date of receipt of such
notice by B. Riley or the Company, as the case may be. If such termination shall
occur prior to the Settlement Date for any sale of Placement Shares, such
Placement Shares shall settle in accordance with the provisions of this
Agreement.

14. Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified, and if sent to B. Riley, shall
be delivered to:

B. Riley Securities, Inc. 299 Park Avenue, 7th Floor New York, NY 10171
Attention: General Counsel Telephone: (212) 457-9947 Email:
atmdesk@brileyfbr.com

with a copy (which shall not constitute notice) to:

Duane Morris LLP 1540 Broadway New York, NY 10036 Attention: James T. Seery
Telephone: (973) 424-2088 Email: jtseery@duanemorris.com

and if to the Company, shall be delivered to:

Geron Corporation 919 E. Hillsdale Blvd, Suite 250 Foster City, California 94404
Attention: General Counsel Telephone: (650) 566-7276 Facsimile: (650) 473-7701
Email: srosenfield@geron.com

with a copy (which shall not constitute notice) to:

Cooley LLP 101 California Street San Francisco, CA 94111 Attention: Chadwick
Mills Telephone: (650) 843-5654 Facsimile: (650) 849-7400 Email:
cmills@cooley.com

31

--------------------------------------------------------------------------------



Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.
Each such notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission (with an original to follow)
on or before 4:30 p.m., New York City time, on a Business Day or, if such day is
not a Business Day, on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier
and (iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid). For
purposes of this Agreement, “Business Day” shall mean any day on which the
Exchange and commercial banks in the City of New York are open for business.

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 14 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives confirmation
of receipt by the receiving party. Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form (“Nonelectronic Notice”) which shall be sent to the requesting party within
ten (10) days of receipt of the written request for Nonelectronic Notice.

15. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and B. Riley and their respective successors and the
affiliates, controlling persons, officers and directors referred to in Section
11 hereof. References to any of the parties contained in this Agreement shall be
deemed to include the successors and permitted assigns of such party. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. Neither party may
assign its rights or obligations under this Agreement without the prior written
consent of the other party.

16. Adjustments for Stock Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any share consolidation, stock split, stock dividend, corporate
domestication or similar event effected with respect to the Placement Shares.

32

--------------------------------------------------------------------------------



17. Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto), together with that certain side letter agreement between the Company
and B. Riley dated the date hereof and that certain Confidential Disclosure
Agreement, dated May 3, 2018, by and between the Company and B. Riley (the
“CDA”), constitute the entire agreement of the parties with respect to the
subject matter hereof and supersedes all other prior and contemporaneous
agreements and undertakings, both written and oral, among the parties hereto
with regard to the subject matter hereof. Moreover, the Company and B. Riley
agree that all exchanges of information hereunder shall be governed by the terms
of the CDA, which CDA the parties agree is and shall hereby be amended to remain
in full force and effect at all times during the term of this Agreement. Neither
this Agreement nor any term hereof may be amended except pursuant to a written
instrument executed by the Company and B. Riley. In the event that any one or
more of the provisions contained herein, or the application thereof in any
circumstance, is held invalid, illegal or unenforceable as written by a court of
competent jurisdiction, then such provision shall be given full force and effect
to the fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

18. GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS. SPECIFIED TIMES OF DAY
REFER TO NEW YORK CITY TIME. THE COMPANY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

19. CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER
OR IN CONNECTION WITH ANY TRANSACTION CONTEMPLATED HEREBY, AND HEREBY
IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM
OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
(CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.

20. Use of Information. B. Riley may not use any information gained in
connection with this Agreement and the transactions contemplated by this
Agreement, including due diligence, to advise any party with respect to
transactions not expressly approved by the Company.

33

--------------------------------------------------------------------------------



21. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile transmission.

22. Effect of Headings. The section and Exhibit headings herein are for
convenience only and shall not affect the construction hereof.

23. Permitted Free Writing Prospectuses. The Company represents, warrants and
agrees that, unless it obtains the prior consent of B. Riley (such consent not
to be unreasonably withheld, conditioned or delayed), and B. Riley represents,
warrants and agrees that, unless it obtains the prior consent of the Company
(such consent not to be unreasonably withheld, conditioned or delayed), it has
not made and will not make any offer relating to the Placement Shares that would
constitute an Issuer Free Writing Prospectus, or that would otherwise constitute
a “free writing prospectus,” as defined in Rule 405, required to be filed with
the Commission. Any such free writing prospectus consented to by B. Riley or by
the Company, as the case may be, is hereinafter referred to as a “Permitted Free
Writing Prospectus.” The Company represents and warrants that it has treated and
agrees that it will treat each Permitted Free Writing Prospectus as an “issuer
free writing prospectus,” as defined in Rule 433, and has complied and will
comply with the requirements of Rule 433 applicable to any Permitted Free
Writing Prospectus, including timely filing with the Commission where required,
legending and record keeping. For the purposes of clarity, the parties hereto
agree that all free writing prospectuses, if any, listed in Exhibit 23 hereto
are Permitted Free Writing Prospectuses.

24. Absence of Fiduciary Relationship. The Company acknowledges and agrees that:

(a) B. Riley is acting solely as agent in connection with the public offering of
the Placement Shares and in connection with each transaction contemplated by
this Agreement and the process leading to such transactions, and no fiduciary or
advisory relationship between the Company or any of its respective affiliates,
stockholders (or other equity holders), creditors or employees or any other
party, on the one hand, and B. Riley, on the other hand, has been or will be
created in respect of any of the transactions contemplated by this Agreement,
irrespective of whether or not B. Riley has advised or is advising the Company
on other matters, and B. Riley has no obligation to the Company with respect to
the transactions contemplated by this Agreement except the obligations expressly
set forth in this Agreement;

(b) it is capable of evaluating and understanding, and understands and accepts,
the terms, risks and conditions of the transactions contemplated by this
Agreement;

(c) B. Riley has not provided any legal, accounting, regulatory or tax advice
with respect to the transactions contemplated by this Agreement and it has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate;

(d) it is aware that B. Riley and its affiliates are engaged in a broad range of
transactions which may involve interests that differ from those of the Company
and B. Riley has no obligation to disclose such interests and transactions to
the Company by virtue of any fiduciary, advisory or agency relationship or
otherwise; and

34

--------------------------------------------------------------------------------



(e) it waives, to the fullest extent permitted by law, any claims it may have
against B. Riley for breach of fiduciary duty or alleged breach of fiduciary
duty in connection with the sale of Placement Shares under this Agreement and
agrees that B. Riley shall not have any liability (whether direct or indirect,
in contract, tort or otherwise) to it in respect of such a fiduciary duty claim
or to any person asserting a fiduciary duty claim on its behalf or in right of
it or the Company, employees or creditors of Company, other than in respect of
B. Riley’s obligations under this Agreement and to keep information provided by
the Company to B. Riley and B. Riley's counsel confidential to the extent not
otherwise publicly-available.

25. Definitions. As used in this Agreement, the following terms have the
respective meanings set forth below:

“Applicable Time” means (i) each Representation Date and (ii) the time of each
sale of any Placement Shares pursuant to this Agreement.

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Placement Shares that (1) is required to be
filed with the Commission by the Company, (2) is a “road show” that is a
“written communication” within the meaning of Rule 433(d)(8)(i) whether or not
required to be filed with the Commission, or (3) is exempt from filing pursuant
to Rule 433(d)(5)(i) because it contains a description of the Placement Shares
or of the offering that does not reflect the final terms, in each case in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g)
under the Securities Act Regulations.

“Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,” “Rule 424(b),” “Rule 430B,” and
“Rule 433” refer to such rules under the Securities Act Regulations.

All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.

All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with the
Commission pursuant to EDGAR; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Placement Shares by B. Riley outside
of the United States.

35

--------------------------------------------------------------------------------



If the foregoing correctly sets forth the understanding between the Company and
B. Riley, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and B. Riley.

Very truly yours,   GERON CORPORATION     By: /s/ Olivia Bloom Name: Olivia K.
Bloom Title: Chief Financial Officer     ACCEPTED as of the date first-above
written:   B. RILEY SECURITIES, INC.     By: /s/ Patrice McNicoll Name: Patrice
McNicoll Title: Co-Head of Investment Banking


36

--------------------------------------------------------------------------------



SCHEDULE 1

______________________________
FORM OF PLACEMENT NOTICE   ______________________________ From:       Geron
Corporation       To: B. Riley Securities, Inc.       Attention: Patrice
McNicoll       Subject: At Market Issuance--Placement Notice            
Gentlemen:

Pursuant to the terms and subject to the conditions contained in the At Market
Issuance Sales Agreement between Geron Corporation, a Delaware corporation (the
“Company”), and B. Riley Securities, Inc. (“B. Riley”), dated September 4, 2020,
the Company hereby requests that B. Riley sell up to of the Company’s Common
Stock, par value $0.001 per share, at a minimum market price of $ per share,
during the time period beginning [month, day, time] and ending [month, day,
time]. [The Company may include such other sales parameters as it deems
appropriate.]

37

--------------------------------------------------------------------------------



SCHEDULE 2

_____________________________
Compensation

The Company shall pay to B. Riley in cash, upon each sale of Placement Shares
pursuant to this Agreement, an amount equal to up to 3.0% of the gross proceeds
from each sale of Placement Shares.

38

--------------------------------------------------------------------------------



SCHEDULE 3

_____________________________
Notice Parties

_____________________________

The Company       John A. Scarlett jscarlett@geron.com Olivia K. Bloom
obloom@geron.com   B. Riley Matthew Feinberg mfeinberg@brileyfbr.com Patrice
McNicoll pmcnicoll@brileyfbr.com Keith Pompliano kpompliano@brileyfbr.com   with
a copy to atmdesk@brileyfbr.com

39

--------------------------------------------------------------------------------



EXHIBIT 7(l)

Form of Representation Date Certificate

_________________, 20__

This Representation Date Certificate (this “Certificate”) is executed and
delivered in connection with Section 7(l) of the At Market Issuance Sales
Agreement (the “Agreement”), dated September 4, 2020, and entered into between
Geron Corporation (the “Company”) and B. Riley Securities, Inc. All capitalized
terms used but not defined herein shall have the meanings given to such terms in
the Agreement.

The undersigned, a duly appointed and authorized officer of the Company, having
made reasonable inquiries to establish the accuracy of the statements below and
having been authorized by the Company to execute this certificate on behalf of
the Company, hereby certifies, on behalf of the Company and not in the
undersigned’s individual capacity, as follows:

1. As of the date of this Certificate, (i) the Registration Statement does not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading and (ii) neither the Registration Statement nor the
Prospectus contains any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading and (iii) no event has occurred as a result of which it is
necessary to amend or supplement the Prospectus in order to make the statements
therein not untrue or misleading for (i) and (ii) to be true.

2. Each of the representations and warranties of the Company contained in the
Agreement was true and correct in all material respects, when originally made,
and, except for those representations and warranties that speak solely as of a
specific date, are true and correct in all material respects as of the date of
this Certificate.

3. Except as waived by B. Riley in writing, each of the covenants required to be
performed by the Company in the Agreement on or prior to the date of the
Agreement, this Representation Date, and each such other date prior to the date
hereof as set forth in the Agreement, has been duly, timely and fully performed
in all material respects and each condition required to be complied with by the
Company on or prior to the date of the Agreement, this Representation Date, and
each such other date prior to the date hereof as set forth in the Agreement has
been duly, timely and fully complied with in all material respects.

4. No stop order suspending the effectiveness of the Registration Statement or
of any part thereof has been issued, and, to the Company’s knowledge, no
proceedings for that purpose have been instituted or are pending or threatened
by any securities or other governmental authority (including, without
limitation, the Commission).

40

--------------------------------------------------------------------------------



5. No order suspending the effectiveness of the Registration Statement or the
qualification or registration of the Placement Shares under the securities or
Blue Sky laws of any jurisdiction are in effect and no proceeding for such
purpose is pending before, or threatened, to the Company's knowledge or in
writing by, any securities or other governmental authority (including, without
limitation, the Commission).

The undersigned has executed this Representation Date Certificate on behalf of
the Company as of the date first written above.

GERON CORPORATION   By   Name:   Title:  

41

--------------------------------------------------------------------------------



Exhibit 23

Permitted Free Writing Prospectus

None.

42

--------------------------------------------------------------------------------